Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment and IDS received 9/25/2018 have been entered.

Status of Claims
Claims 1-6 are presented for examination on the merits. 
Priority
This application is a 371 of PCT/IB2017/051720 (filed 3/24/2017) which claims foreign application ITALY 1020 16000031677 (filed 3/25/2016).

Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 6 recite the limitation "an amount of material comprising only the nutrient substance and the redox indicator being comprised of 94.0 to 99.9% by weight of the nutrient substances and 0.1 to 6.0% by weight of the redox indicator". It is not clear what the percentages ratio of nutrient substances to redox indicator to clearly limit the contents of the liquid mixture.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chugunova (Letters in Drug Design & Discovery, 2014, 11:502-512).
For Claims 1 and 4: the reference teaches a device comprises one vial/tube with a liquid analysis mixture comprising: a water part comprising a reagent mixture comprising (a) nutrient substances: nutrient broth/meal-peptone (page 504, right column, line 2++ and line 16); (b) one redox indicator: methylene blue (page 504, right column, 1st full paragraph, line 9++); and (c) a buffer system: phosphate buffer, pH 7.4 (page 504, right column, 1st full paragraph, line 9++) and an organic part: olive oil (page 504, right column, 2nd full paragraph, line 5++).
For Claims 2 and 5: the reference teaches the nutrient substance comprise a carbohydrate: glucose, for example (page 504, right column, 1st full paragraph, line 9++).
For Claims 3 and 6: the reference teaches the liquid mixture comprises an antibiotic: daposne/rifampicin/clofazimine (page 508, right column, 3rd full paragraph, line 7++).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2 and 4-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-2, 8 and 15 of US patent 8298786. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a liquid mixture comprising nutrient substance including carbohydrate, redox indicator and buffer (pH 6 to 8) while the patent also includes method of detection of bacterial, therefore the product/device/mixture of instant application is rendered obvious of the patent.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is .  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653